Citation Nr: 1418035	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  07-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee strain.

2.  Entitlement to a rating in excess of 20 percent for status post left knee injury with a history of arthroscopic surgery and residual scarring.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from December 14, 1998, to June 29, 2001; he had 4 months and 13 days of inactive service prior to December 14, 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in pertinent part granted service connection for a right knee disability and assigned an initial 10 percent rating and which continued a previously assigned 20 percent rating for a service-connected left knee disability.

The Board previously remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development in September 2011 and July 2013.


FINDINGS OF FACT

1.  The Veteran's right knee disability has been manifested by disability that equates to full extension with flexion limited to no worse than 130 degrees with pain at the end point.  The Veteran has tenderness, and there was x-ray evidence of degenerative joint disease in August 2005 that was not evident on subsequent x-rays in September 2009 or April 2010, or on MRI in April 2011.

2.  The Veteran's left knee disability has been manifested by disability that equates to full extension with flexion limited to no worse than 130.  The Veteran has tenderness, and there was x-ray evidence of degenerative joint disease of the medial compartment in August 2005 that was not evident on subsequent MRI study in March 2007 or on x-rays in September 2009 or April 2010. 

3.  In October 2011, December 2011, August 2013, and November 2013, VA notified the Veteran at his last known address of record of VA examinations scheduled for November 2011, January 2012, September 2013, and December 2013, respectively.  The Veteran failed to report for any of these VA examinations.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.655, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2013).

2.  The criteria for a rating in excess of 20 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.655, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, the Veteran was provided VCAA notice in June and July 2005 letters, advising him of what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A July 2008 letter also informed the Veteran of the pertinent rating criteria.  

The Veteran has received necessary notice and has had a meaningful opportunity to participate in the development of his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

As for the service-connected right knee disability decided herein, the claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  The RO letters to the Veteran did not notify him of the information and evidence necessary to establish service connection for his claimed right knee disability.  However, as previously noted, in the September 2005 rating action, the RO granted service connection for a right knee strain and rated this disability as 10 percent disabling, effective February 9, 2005. 

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice requirements.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also notes that actions requested in the prior remands have been undertaken.  Here, the AOJ asked the Veteran to identify all health care providers who had treated him for his service-connected right and left knee disabilities; obtained ongoing VA treatment records; verified the Veteran's address, which reflects that he has used and continues to use two mailing addresses; and afforded the Veteran multiple opportunities to present himself for VA examinations to evaluate his knee disabilities.  The AOJ later issued a supplemental statement of the case (SSOC) in January 2014.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of the remand, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records, VA and private treatment records, VA examination reports and medical opinions, and lay statements.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  (Additional examinations were scheduled, but the Veteran did not appear.)

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

II. Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for each disability on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's right knee strain has been rated as 10 percent disabling and his status post left knee injury with a history of arthroscopic surgery and residual scarring has been rated as 20 percent disabling.  

Arthritis is rated on the basis of limitation of motion of the joint affected.  Diagnostic Code 5003.  A 10 percent rating is warranted for each major joint affected by limitation of motion even when the limitation is noncompensable.  Id.  (Normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.)  

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.  Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A higher rating is not available under this Diagnostic Code.

Diagnostic Code 5257 provides that impairment of the knee manifested by recurrent subluxation or lateral instability warrants a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran contends that higher ratings are warranted for the right and left knee disabilities.  

By way of history, the Board notes that service connection was granted for the left knee disability (status post left knee injury with history of arthroscopic surgery and non-disfiguring residual scars) in a March 2002 rating decision based on the Veteran's history of injury to his left knee when he made a swimming pool high dive in July 1999 and based on January 2002 VA fee-basis examination findings.  At that time, examination of the left knee revealed swelling, effusion, abnormal movement, instability, and weakness with a popping sensation on decreased active range of motion due to pain.  Left knee range-of-motion testing revealed flexion to 130 degrees and extension limited by 25 degrees from full extension.  There was additional fatigue, weakness, lack of endurance and incoordination limiting the range of motion of the left knee, but pain had the greater impact on motion.  Physical examination of the right knee was reported as normal with a normal range of motion.

During a June 2003 telephone call with his VA physician, the Veteran stated that he wanted a "knee brace to relieve stress on his left knee from chronic pain."  His physician ordered a brace via prosthetics for him.  During a November 2003 brace consultation, the physician prescribed a DonJoy Defiance custom orthosis for left knee pain.  During a January 2004 follow-up examination, the Veteran told his physician that his knee pain was either worsening or he had become tolerant to Vicodin as he was taking six to eight tablets daily.  His physician recommended weight loss for the knee and indicated that the Veteran still needed to pick up his supportive brace from prosthetics.

A January 2005 VA physician note reflects the Veteran's complaint of right knee pain and worsened left knee pain.  On examination, he had full range of motion of the left knee.  The physician discussed weight loss as the best treatment for his knee and advised the Veteran to continue Vicodin as needed.

The claim for an increased rating for a left knee disability and for secondary service connection for a right knee disability was received in February 2005.

A March 2005 VA treatment record reflects that the Veteran called to request a right knee MRI, stating that his right knee pain was worsening and that other pain in his right chest was unrelieved with Vicodin.  In April 2005, he called again, describing worsening knee pain and having to take two Vicodin tablets and one Tramadol tablet every six hours without pain relief.  His physician remarked that the Veteran had "taken Vicodin for several years now and undoubtedly ha[d] developed tolerance."  The Veteran agreed to take Oxycodone in place of Vicodin.  During a May 2005 telephone conversation with anther physician, the Veteran stated that he had chronic knee pains and intermittent neck pain and that he had been taking more of the Vicodin.

A July 2005 VA treatment record indicates that the Veteran called requesting to increase his dose of Oxycodone.  He stated that his severe pain returns after three hours of taking his medication.  The dose was increased to two 5mg tablets every four hours.  An addendum note dated in July 2005 reflects that the Veteran called requesting cervical spine MRI results.  He described severe pain and wanting to know what could be done to relieve his pain besides narcotic medications.  His physician recommended evaluation by a neurosurgeon based on the cervical spine findings.  He also prescribed three 5mg tablets of Oxycodone every six hours as needed.

He was afforded a VA examination in August 2005 and described left knee pain, catching, and locking since military service.  He described flare-ups of pain and 1ocking in his knee two to three times per week, weakness, and giving out.  He denied any fatigability or lack of incoordination.  He stated that his knee will catch in a certain position for a period of time and he will have to painfully undo it.  He believed that as a result of the catching, he started to develop right knee pain over the last couple years.  He described right knee grinding, but denied any catching or locking.  He stated that his current right knee flare-ups were just limited to pain.  He indicated that he was recently switched to Oxycodone for his global pain and that he takes 12 Oxycodone per day to decrease the pain in his knees and lower back.  He stated that with medications he was able to get his work done and had not missed work as a result of his knees.

On physical examination of both knees, there were no swelling.  There was tenderness over the anterior, medial, and lateral portions of the right knee and over the medial line of the left knee with patellar grind.  Range-of-motion testing revealed extension to 0 degrees bilaterally and flexion to 135 degrees in the right knee and to 130 degrees in the left knee.  Range of motion was not limited due to pain, fatigability, lack of coordination, or weakness in either knee.  Bilaterally, strength was 5/5, sensation was normal, and reflexes were normal.  He did not have instability of either knee.  X-rays of the knees showed no sclerosis, chondrocalcinosis, or decreased joint space of either knee.  The diagnosis was chronic left knee pain that could possibly be residual meniscal tear as well as early onset of patellofemoral arthritis, and right knee pain that was more than likely related to his left knee pain.

During September 2005 VA treatment, the Veteran denied new complaints but reported worsening cervical spine pain and wanting to lose weight.  He expressed concern that his right knee was "popping" and was advised to continue Etodolac.

In his June 2006 notice of disagreement, the Veteran asserted that he experiences right knee "grinding, swelling, pain range of motion [sic] and instability."  Regarding his left knee, he asserted that his range of motion was affected by pain, fatigue, and lack of coordination/weakness; that he had left knee instability; that a brace and cane were prescribed; and that his left knee was complicated by arthritis.

During a September 2006 VA neurosurgery clinic visit, the Veteran reported chronic neck pain with bilateral radiculopathy and pain and numbness in his hands.  He also complained of chronic low back pain.  He stated he was taking 12 to 20 Oxycodone tablets every day and was on the Fentanyl patch.  He did not identify problems with his knees.  The Veteran was issued a cane later in September 2006.

An October 2006 VA treatment record indicates the Veteran called, stating that he needed a left knee brace.  He reported that he was previously evaluated for the brace, "but never was let off work to go and pick it up."  He related that the prosthetics clinic told him he needed to have a new consultation.

The Veteran was evaluated by a private physical therapist in October 2006 for complaints related to his knees, back, and neck.  Detailed objective findings were not included in the report.  However, the physical therapist indicated that the Veteran had "range of motion/strength deficits throughout the body."  The diagnosis was knee pain bilaterally.

In January 2007, a VA physician returned the Veteran's call.  He stated that he wanted to try Cortisone shots to his knees.  The physician ordered an orthopedic consultation and bilateral knee x-rays.

In January 2007 correspondence, the Veteran stated that both of his knees were unstable and required use of a cane and knee braces.  He described bilateral pain and swelling that limited his range of motion and difficulties with walking, running, bending, stooping, and lifting.  He related that his daily medications for his knees (and service-connected low back disability) included Oxycodone, Fentanyl Transdermal Patch, and Tramadol for pain; Etodolac for inflammation; and Flexeril for spasms in his knees. 

During a February 2007 VA orthopedic surgery consultation for bilateral knee pain, the Veteran stated that Tramadol and Fentanyl patches provided moderate pain relief.  He reported that he was able to walk one mile, that his left knee occasionally gives out, and that his right knee occasionally locks.  On examination, each knee had full extension to 0 degrees and flexion to 130 degrees.  Additional bilateral knee examination findings included medial joint line tenderness, no effusion, tenderness with patellar compression, and no instability on varus/valgus testing.  The examiner reviewed an August 2005 x-ray report, which revealed minimal degenerative joint disease of the medial compartment of the bilateral knees; no fracture or dislocation.  The impression of an April 2005 right knee MRI was no evidence of meniscal injury or cruciate tear; mild osteoarthrosis of the medial and lateral compartment.

The impression of a March 2007 left knee MRI was unremarkable patella tendon, quadriceps femoris tendon, medial and lateral collateral ligament, medial and lateral retinaculum, medial and lateral meniscus, anterior and posterior cruciate ligaments; no significant joint effusion or bone contusion.  During a September 2007 VA primary care visit, examination of the extremities revealed no edema or cyanosis; intact range of motion, sensory function, and motor function; and no effusion.  The physician indicated that the Veteran's knees were stable on pain medications.  Later in September 2007, the Veteran requested and received a new cane.  In November 2007, the Veteran called requesting more Diazepam (Valium) pills.  His dose was increased from 5mg tablets to 10mg tablets.

In an October 2007 lay statement, a fellow Marine recalled the Veteran's "problems and complaints...[of] severe knee pain" during military service.  He stated that he stayed in contact with the Veteran and had "seen how his disability ha[d] worsened over the years."

In November 2007 correspondence, the Veteran's wife stated that the Veteran must be careful when playing with their children to avoid aggravating his knee injury.  She related that while he used to hike through mountains, he "now rents an electric wheelchair to get around the mall."

During a January 2008 VA pain consultation, the Veteran described sharp, stabbing left knee pain in addition to pain in other locations.  In February 2008, he called the VA clinic requesting to increase the dosage of his Oxycodone to five tablets every six hours; his request was processed.

During a September 2009 VA examination, the Veteran described left knee stiffness and pain with occasional locking, popping, or catching.  He reported left knee instability, but denied right knee instability.  He stated that he uses a cane and the medications prescribed for his back, including a Fentanyl patch, Dilaudid, Tramadol, Etodolac, and sleep medications, also "cover[ed] his right knee."  He reported missing about ten days of work in the past 12 months due to his knees and back, but denied any physician-prescribed bedrest.  

On physical examination, he had no joint effusion of either knee.  He had tenderness to palpation of the right knee, but could not localize the pain, indicating it was over the entire knee.  Right knee range-of-motion findings revealed extension to 0 degrees and flexion to 140 degrees with pain at the end range of motion.  On three repetitions, range of motion was limited by pain at the extreme, but not by weakness, incoordination, fatigability, or lack of endurance.  The examining physician explained that the Veteran reported that the left knee was too painful to take through a range of motion and that both knees were too painful to perform stability testing.  The left knee had healed scars on the anterior aspect.  X-rays of the bilateral knees were within normal limits.  The assessment was subjective complaints of bilateral knee pain with complaints of pain in the knees out of proportion to the knee examination or radiographic findings.  The examiner commented that the Veteran did have a history of significant injury to the left knee, and it was very likely that this would cause some residual instability and pain.  However, the examiner believed it was "very unusual that it would be to the degree that the [Veteran] is requiring Fentanyl patches and oral Dilaudid.

A February 2010 VA telephone note indicates that the Veteran requested a new prosthetic consultation to be placed.  He stated that he needed a "major medical brace/DonJoy" and that he was "fitted for this back in 2003."  A physician ordered a new consultation.

A February 2010 VA pain clinic note documents the Veteran's complaints of pain in his low back, neck, and right arm.  Physical examination of the extremities revealed tenderness to palpation of the knees and crepitus of the knee.  The physician did not recommend increasing the Veteran's pain medications and indicated that he "would rather address the pain generators and even potentially decrease the use of his narcotics."  The Veteran agreed with the plan.

The Veteran underwent a VA history and physical in March 2010 prior to having surgery for nonservice-connected chronic right wrist and hand pain.  The examiner observed that he was taking multiple narcotics for pain control.  The Veteran indicated that he worked full-time repairing and installing alarms.  On examination, he had poor balance with his gait, depending on the use of a cane.  He had full range of motion of the lower extremities.  The diagnosis included "pain syndrome - narcotic dependent."  In other VA treatment records dated in March 2010, the Veteran requested increased pain medications.  On physical examination of the extremities, there was no edema or cyanosis and range of motion, sensory function, and motor function were intact.  The physician advised the Veteran that his pain medications would not be increased.  Another consultation with a pain specialist was placed.

During an April 2010 VA orthopedic surgery consultation, the Veteran reported bilateral knee pain among a "myriad of musculoskeletal complaints."  On examination, the bilateral knees had normal alignment, no effusion, were diffusely tender, had no instability, each patella tracked well in the patellofemoral grove, and each knee had normal range of motion.  On x-ray examination of the knees, there was no osteoarthritis.  The orthopedic surgeon noted that MRI of the knees in the past had failed to reveal significant pathology.  The assessment was chronic arthralgia of the bilateral knees without objective evidence of pathology.

During a March 2011 VA annual examination, physical examination of the extremities revealed no edema or cyanosis and intact range of motion, sensory function, and motor function.  The Veteran was using a cane and had a left knee brace.  Physical examination findings were unchanged during March 2012 and April 2013 annual examinations; however, the Veteran had stopped or decreased several pain medications.

During a December 2011 VA pain consultation, the Veteran described neck, back, and knee pain and reported that he continued to work full time.  The impression of an April 2011 right knee MRI was "essentially unremarkable right knee."  On physical examination, he had full strength and normal sensory function of the bilateral lower extremities.  Examination of the bilateral knees revealed tenderness, ability to do full range of motion with complaints of pain, no edema, no rash, and no warmth.  His gait was slow and he used a cane.

During a July 2012 telephone conversation with his VA physician, the Veteran stated that he was planning to cut back on his pain medications as recommended by the pain specialist and reported that he stopped the Fentanyl patch.

In September 2011 and July 2013, the Board remanded the claims, in part, to ask the Veteran to identify any additional treatment records, to verify his address, and to provide him with VA examinations to evaluate the current severity of his knee disabilities.  The agency of original jurisdiction (AOJ) verified the Veteran's address in August 2013.  The inquiry revealed two addresses for the Veteran; one appears to be a home address and the other appears to be a business address.  He listed one address, the apparent business address, on his original August 2001 claim for VA compensation benefits and on his February 2005 claim.  A review of telephone and written correspondence from the Veteran also reflects that he has used and continues to use both addresses of record.  In November 2011, VA received mail returned as "undeliverable" that was addressed to the business address he had provided.  VA contacted the Veteran in December 2011 and he verified his home address, the other address he had used at times, as correct.  In December 2011, VA mailed correspondence to the Veteran at his home address.  

With the exception of a November 16, 2011 letter, which notified the Veteran of VA examinations scheduled on November 1 and 5 (prior to the date of the letter), the evidence of record reflects that the Veteran was properly notified of numerous VA examinations, but he failed to report for any of them.  An October 2011 letter from the Loma Linda VA Medical Center (VAMC) notified the Veteran at his home address of the time and location of a November 1, 2011 VA examination.  He failed to report to the examination.  After VA verified the Veteran's address by telephone, he was notified at his home address in December 2011 of VA knees and scars examinations scheduled for January 2012.  He failed to report to the examinations.

In August 2013, the Veteran was again notified at his verified home address of VA examinations scheduled for September 2013.  The Veteran advised VA personnel by telephone in September 2013 that he never received notification of the examination.  He asked VA to reschedule the examination for December and identified his correct address as the apparent business address, which he first identified in his August 2001 claim for VA compensation benefits.  In correspondence received in November 2013 regarding the status of his dependents, the Veteran listed his verified home address.  In November 2013, VA notified the Veteran at his home address of a VA examination scheduled for December 2013.  The Veteran failed to report to the examination.

Although the Veteran stated in September 2013 that he never received notification of the examination the same month, the Board rejects that assertion because the evidence reflects that he was notified at his home address of record of the examinations, and the claims file does not reflect that any of the notices were returned.  The Veteran has not provided any other reason for why he failed to report to the scheduled VA examinations.

In this regard, if a claimant fails to report for a scheduled examination without good cause and when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, VA regulations require specific action to be taken in accordance with 38 C.F.R. § 3.655(b) as appropriate.  38 C.F.R. § 3.655(a).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.

Paragraph (b) specifies that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

In this case, there is no evidence demonstrating that the Veteran had an adequate reason or "good cause" for failing to report to be examined in October 2011, December 2011, August 2013, or November 2013.  Accordingly, as required by 38 C.F.R. § 3.655(b), the Board must adjudicate the issue of entitlement to an initial disability rating greater than 10 percent for the right knee disability on the basis of the existing record.  

In addition, ongoing VA treatment records provide some medical information about the severity of the Veteran's left knee disability, which has been manifested by tenderness, full extension, flexion limited to 130 degrees at worst, and x-ray evidence of degenerative joint disease of the medial compartment in August 2005 that was not later evident on subsequent MRI study in March 2007 or on x-rays in September 2009 or April 2010.  These findings reflect an improvement in left knee function when compared to findings from the January 2002 VA examination performed in connection with the Veteran's original claim for service connection.  Moreover, these findings would warrant no more than a 10 percent rating based on x-ray evidence of degenerative joint disease (arthritis) in August 2005 that is affected by noncompensable limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  The treatment records do not include specific findings regarding any functional losses due to pain and weakness, etc., causing additional disability beyond that reflected on range-of-motion measurements or consideration of weakened movement, excess fatigability and incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.45.  Additionally, at times when objective observations were made regarding possible instability, none was found.  Diagnostic Code 5257.

Because VA required a current examination to obtain the evidence necessary to establish entitlement to the benefit sought--an increased rating for the left knee disability--and because the Veteran failed to report for multiple VA examinations without good cause and for which he was notified at his verified home address of record, the Board must deny the claim for increase for the left knee disability, rated as 20 percent disabling.  38 C.F.R. § 3.655(a), (b).

Regarding an initial rating in excess of 10 percent for the right knee disability, the Board has considered the medical and lay evidence of record, but finds that a preponderance of the evidence is against the claim.  Again, with respect to the Veteran's original claim for service connection for a right knee disability, he disagreed with the initial rating assigned; VA required a reexamination to obtain medical evidence necessary to evaluate the proper disability rating for the right knee disability.  However, the Veteran failed to appear for multiple VA examinations scheduled in conjunction with his original claim without good cause.  Therefore, the Board must review the claim for an initial rating in excess of 10 percent based on the evidence of record.  Id.

The right knee disability has been manifested by tenderness, full extension, flexion limited to 130 degrees at worst with pain at the end point of range of motion, and x-ray evidence of degenerative joint disease in August 2005 that was not seen on subsequent x-rays in September 2009 or April 2010 or on MRI in April 2011.  

As noted, the Veteran did not appear for multiple VA examinations scheduled to evaluate his right knee disability.  As a result, the evidence of record does not include a medical opinion regarding whether any impairment of the right knee due to recurrent subluxation (dislocation) or lateral instability is slight, moderate, or severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  However, the existing medical evidence does reflect objective findings of no right knee instability in August 2005, February 2007, and April 2010.  Similarly, the evidence of record does not include subjective complaints or objective findings of recurrent subluxation.  Therefore, a rating is not warranted under Diagnostic Code 5257 because the available evidence does not reflect any objective instability or subluxation.

The Board has considered other potentially applicable rating criteria, but finds that a higher rating is not warranted for the right knee disability because the medical evidence does not demonstrate any limitation of extension since the claim was received in February 2005, any compensable limitation of flexion, ankylosis, dislocation of semilunar cartilage, or impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262.  

The Board has also considered whether a rating higher than 10 percent is warranted under the criteria for evaluating degenerative arthritis.  Although right knee x-rays in September 2009 and April 2010 did not reveal arthritis and an April 2011 right knee MRI was unremarkable, the Board resolves reasonable doubt in the Veteran's favor and finds that the August 2005 x-ray report demonstrates degenerative joint disease.  Based on this evidence, the Board finds that the Veteran's right knee disability is properly rated as 10 percent under Diagnostic Code 5003 because there is x-ray evidence of arthritis with noncompensable limitation of motion of the right knee.  A higher, 20 percent, rating is not warranted, however, because there is not a compensable degree of limitation of motion.  (Some medical evidence reflects flexion limited to 130 degrees.)

The Board emphasizes that despite the Veteran's subjective complaints of right knee locking, swelling, instability, and "popping," these symptoms are not confirmed by objective medical evidence of record at any time.  In addition, the objective medical evidence does not reflect any functional loss beyond what is already contemplated by the 10 percent rating due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  

In this case, the September 2009 VA examination report reflects that the Veteran was able to accomplish repetitive right knee range-of-motion testing.  His range of motion, however, was not additionally limited by pain following three repetitions; nor was there evidence that range of motion was affected by fatigue, weakness, lack of endurance, or incoordination.  Regarding pain in particular, the Board observes that for most of the claim, the Veteran was using increased variety and doses of pain medications for his service-connected knees and low back and for nonservice-connected disabilities involving his neck and hands.  However, the Board is unable to grant a higher rating based on pain alone because, while his medications were increased, the severity of his right knee disability did not.  In addition, competent medical evidence from the Veteran's treating physicians and from the September 2009 VA examiner reflects that the Veteran's reports of pain were out of proportion to objective findings, and he had developed narcotic dependence, eventually decreasing and eliminating some pain medications.  Therefore, a higher rating would not be assignable for the right knee disability based on any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.

The Board has considered the assertions by the Veteran, his wife, and former service comrade pertaining to his right knee.  He is competent to attest to the symptoms he experiences.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right knee disability because his subjective reports of knee symptoms such as locking, swelling, or instability, were not confirmed by objective medical evidence.  Instead, physical, x-ray, and MRI examination reports consistently reflected essentially normal findings with the exception of an August 2005 x-ray study that apparently revealed degenerative joint disease of the medial compartment of both knees.

The Board has also considered whether staged ratings are appropriate, but concludes that the criteria for an initial higher schedular rating for the right knee disability has not been met at any time during the appeal.  Therefore, staged ratings for a right knee strain are not warranted for any portion of the current claim period.

As a final matter, the Board has also considered whether the right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Here, the rating criteria reasonably describe the disability level and symptomatology for his right knee disability as evident in the available and provide for higher ratings for additional or more severe symptomatology than has been shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  (As already noted, the Veteran failed to appear for VA examinations, so the left knee claim must be denied because entitlement could not be established without further examination, and the right knee claim must be addressed on the available record, which the Board analyzed above.  38 C.F.R. § 3.655.)


ORDER

Entitlement to an initial rating in excess of 10 percent for a right knee disability is denied.

Entitlement to a rating in excess of 20 percent for a left knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


